Citation Nr: 1326771	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  05-15 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to special monthly compensation for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION


The Veteran served on active duty from March 1966 to March 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO).  It was remanded by the Board for additional development in January 2011and April 2013.  The case has now been returned to the Board.

The Veteran testified at a hearing before a decision review officer (DRO) at the RO in July 2005.

The Veteran's electronic claims file was reviewed in connection with this examination.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that either a disease or injury in service or one or more of his service connected disabilities caused him to develop erectile dysfunction.  

The Veteran was first examined by VA with respect to this issue in December 2012.  At that time, the examiner noted that the Veteran's erectile dysfunction was not related to psychotropic medications used to treat the Veteran's posttraumatic stress disorder (PTSD) because the Veteran was not taking any such medications.  In its April 2013 remand, the Board noted that the examiner did not offer an opinion concerning whether the Veteran's erectile dysfunction was related to an in-service infection, meatotomy, and variocele nor did he address whether the Veteran's other service connected disabilities or medication for those disabilities caused erectile dysfunction.  The Board remanded the claim for a new opinion addressing the etiology of the Veteran's erectile dysfunction.

In June 2013 a new examination was conducted.  The examiner made the conclusory statement that the Veteran's erectile dysfunction was due to hypogonadism with no further explanation.  He did not discuss whether the in service problems were of the type that could lead to erectile dysfunction or explain whether erectile dysfunction was a recognized side effect of any of the Veteran's medications.  The Board notes that a November 2010 VA endocrinology note stated that while the Veteran had been diagnosed with erectile dysfunction due to hypogonadism in the past, his testosterone was within normal limits and there was no laboratory evidence of hypogonadism.  Additionally, a September 2011 treatment record also indicated that the Veteran's testosterone was normal.  In light of this, a new opinion, with rationale, is needed to address the Veteran's contentions.

Accordingly, the case is REMANDED for the following action:

1. Provide the claims file, including electronically stored records, to an appropriate examiner for review.  An in-person examination of the Veteran is not required.  Based on a review of all of the evidence, including but not limited to prior examinations and endocrinology treatment records, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's erectile dysfunction was caused or aggravated by (1) the in service infection, meatotomy, and variocele, (2) any of the Veteran's service connected disabilities, or (3) medication prescribed to treat any of the Veteran's service connected disabilities.  The examiner must provide a complete rationale for his or her conclusions.  In doing so the examiner should discuss (1) whether the in service infection, meatotomy, and variocele were the types of illnesses or injuries that would ordinarily lead to erectile dysfunction, (2) whether erectile dysfunction is a recognized complication of any of the Veteran's service connected disabilities, (3) whether erectile dysfunction is a common side effect of any of the medications which are used to treat the Veteran's service connected disabilities, and (4) the significance of the diagnosis of hypogonadism and subsequent findings of normal testosterone levels.  

2.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

